Citation Nr: 0917889	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for acute bronchitis 
(claimed as pneumonia, and also claimed as secondary to gas 
mask training), and if so, whether service connection is 
warranted. 

2.  Whether new and material evidence has been received to 
reopen a service connection claim for bronchial asthma (also 
claimed as secondary to gas mask training), and if so, 
whether service connection is warranted.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1955, during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), which inter alia determined that new and 
material evidence had not been received to reopen service 
connection claims for acute bronchitis (claimed as pneumonia) 
and bronchial asthma and ultimately denied service connection 
for such claims.  However, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As such, the issues are appropriately captioned 
as above.  

Herein, the Board reopens the service connection claim for 
acute bronchitis (claimed as pneumonia, and also claimed as 
secondary to gas mask training).  The reopened claim for 
acute bronchitis (claimed as pneumonia, and also claimed as 
secondary to gas mask training) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the 
Veteran's service connection claims for acute bronchitis and 
bronchial asthma; the Veteran was provided notice of the 
decision and of his appellate rights.

2.  The Veteran did not appeal the March 2002 rating 
decision, and such decision became final.

3.  Regarding the service connection claim for acute 
bronchitis, the evidence received since the RO's March 2002 
rating decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
acute bronchitis.

4.  Regarding the service connection claim for bronchial 
asthma, the evidence received since the RO's March 2002 
rating decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for bronchial asthma.


CONCLUSION OF LAW

1.  The RO's unappealled March 2002 decision that denied 
service connection for acute bronchitis and bronchial asthma 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2002) (current version 
2008).

2.  Regarding the service connection claim for acute 
bronchitis, evidence received since the RO's March 2002 
rating decision is new and material; the claim of entitlement 
to service connection for acute bronchitis is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Regarding the service connection claim for bronchial 
asthma, evidence received since the RO's March 2002 rating 
decision is not new and material; the claim of entitlement to 
service connection for bronchial asthma is therefore not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applications to Reopen

Duties to Notify and Assist - Acute Bronchitis Claim

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for acute 
bronchitis, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Duties to Notify and Assist - Bronchial Asthma Claim 

As noted, the VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran on December 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Acute Bronchitis Claim

The Veteran initially filed a service connection claim for 
residuals of pneumonia, to include acute bronchitis and 
bronchial asthma, in September 2000.  In a March 2002 rating 
decision, the RO, in pertinent part, denied service 
connection for acute bronchitis and bronchial asthma on the 
basis that there was no evidence that the claimed condition 
was incurred in or aggravated by service, and no evidence of 
treatment in-service of bronchial asthma.  Because the 
Veteran did not submit a Notice of Disagreement to initiate 
appellate review and a Substantive Appeal to perfect an 
appeal of the RO's March 2002 rating decision, that 
determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2002) (current version 2008).  

The evidence of record when the RO decided the claim in March 
2002 included the Veteran's service treatment records (STRs); 
VA medical records from the VA Medical Center (VAMC) in San 
Juan, the Commonwealth of Puerto Rico, dated April 1989 to 
October 1993, and from the VA Outpatient Clinic in 
Brooksville, Florida, dated November 2000 to May 2001; 
private treatment records from Hospital Matilde Brenes and 
Hospital Mimiya; a negative response from the Health Plan of 
New York regarding treatment of the Veteran's claimed 
disabilities; a response from the Postal Service that the 
address of Dr. R.R.M. in Puerto Rico, provided by the 
Veteran, is insufficient for delivery; and statements 
submitted by or on behalf of the Veteran. 

In December 2003, the Veteran sought to reopen his service 
connection claims for acute bronchitis and bronchial asthma.  
See December 2003 "Statement in Support of Claim," VA Form 
21-4138.  In a May 2004 rating decision, the RO denied the 
Veteran's claims to reopen the service connection claims for 
acute bronchitis and bronchial asthma because there was no 
new and material evidence to reopen the claims.

Evidence associated with the claims file since the prior 
final March 2002 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran; 
medical treatises and Internet articles provided by the 
Veteran; VA medical records from the San Juan VAMC, dated 
April 1997 to July 1998, and from the Brooksville VA 
Outpatient Clinic, dated January 2002 to February 2004; and a 
nexus opinion letter from the Veteran's primary care 
physician (Dr. M.D.S.) at the Brooksville VA Outpatient 
Clinic. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
acute bronchitis.  In this regard, the claims folder contains 
a December 2003 nexus opinion letter from the Veteran's 
primary care physician (Dr. M.D.S.) at the Brooksville VA 
Outpatient Clinic, which indicates that the Veteran's 
exposure to tear gas in the past "would significantly 
intensify and lead to significant chronic bronchitis."  The 
Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the service 
connection claim for acute bronchitis.  38 C.F.R. § 3.156(a).  
The December 2003 nexus opinion letter is material in that it 
implies that the Veteran's respiratory disability may have 
been incurred during service, and therefore raises a 
reasonable possibility of establishing the claim.  See id.  
As such, the Board finds that the December 2003 nexus opinion 
letter is considered new and material for the purpose of 
reopening the service connection claim for acute bronchitis, 
and such claim is therefore reopened.     

Bronchial Asthma Claim

As noted, in a March 2002 rating decision, the RO, in 
pertinent part, denied service connection for acute 
bronchitis and bronchial asthma on the basis that there was 
no evidence that the claimed condition was incurred in or 
aggravated by service, and no evidence of treatment in-
service of bronchial asthma.  Because the Veteran did not 
submit a Notice of Disagreement to initiate appellate review 
and a Substantive Appeal to perfect an appeal of the RO's 
March 2002 rating decision, that determination became final, 
based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2002) (current version 2008).  The evidence of record when 
the RO decided the claim in March 2002 included the Veteran's 
STRs; VA medical records from the San Juan VAMC, dated April 
1989 to October 1993, and from the VA Outpatient Clinic in 
Brooksville, Florida, dated November 2000 to May 2001; 
private treatment records from Hospital Matilde Brenes and 
Hospital Mimiya; a negative response from the Health Plan of 
New York regarding treatment of the Veteran's claimed 
disabilities; a response from the Postal Service that the 
address of Dr. R.R.M. in Puerto Rico, provided by the 
Veteran, is insufficient for delivery; and statements 
submitted by or on behalf of the Veteran. 

In December 2003, the Veteran sought to reopen his service 
connection claims for acute bronchitis and bronchial asthma.  
See December 2003 "Statement in Support of Claim," VA Form 
21-4138.  In a May 2004 rating decision, the RO denied the 
Veteran's claims to reopen the service connection claims for 
acute bronchitis and bronchial asthma because there was no 
new and material evidence to reopen the claims.

Evidence associated with the claims file since the prior 
final March 2002 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran; 
medical treatises and Internet articles provided by the 
Veteran; VA medical records from the San Juan VAMC, dated 
April 1997 to July 1998, and from the Brooksville VA 
Outpatient Clinic, dated January 2002 to February 2004; and a 
nexus opinion letter from the Veteran's primary care 
physician (Dr. M.D.S.) at the Brooksville VA Outpatient 
Clinic. 

On review, the Board finds that, since the March 2002 rating 
decision, new and material evidence has not been received to 
reopen the service connection claim for bronchial asthma.  
Although some of the evidence/records received, including the 
Veteran's treatment records from San Juan VAMC and the 
Brooksville VA Outpatient Clinic and nexus opinion letter 
from Dr. M.D.S., is new evidence in that the records were not 
previously submitted to agency decisionmakers (see 38 C.F.R. 
§ 3.156(a)), the newly submitted evidence in its entirety is 
not material to the Veteran's service connection claim for 
bronchial asthma.  

In this regard, the claims folder contains a December 2003 
nexus opinion letter from the Veteran's primary care 
physician (Dr. M.D.S.) at the Brooksville VA Outpatient 
Clinic, which indicates that the Veteran's exposure to tear 
gas in the past "would significantly intensify and lead to 
significant chronic bronchitis."  This nexus opinion relates 
only to a relationship between the Veteran's acute bronchitis 
and service.  Further, review of the newly submitted evidence 
offers no medical evidence or opinion establishing a 
relationship between the Veteran's bronchial asthma 
disability and service, or showing complaints, treatment, and 
diagnoses of bronchial asthma in-service.  As noted, 
"material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The newly received evidence 
does not relate to whether the Veteran's bronchial asthma 
disability occurred in or was caused by service.  In sum, a 
review of the record yields no competent medical evidence 
showing complaints, treatment, or diagnoses of bronchial 
asthma in-service, or relating the Veteran's bronchial asthma 
disability to his active service.  

In light of the above discussion, the Board finds that all 
evidence submitted since the March 2002 rating decision is 
not considered new and material for the purpose of reopening 
the service connection claim for bronchial asthma.   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for acute bronchitis (claimed as 
pneumonia, and also claimed as secondary to gas mask 
training) has been received; to this extent only, the appeal 
is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for bronchial asthma (also claimed as 
secondary to gas mask training) has not been received; the 
appeal is denied.




REMAND

The Board has herein reopened the service connection claim 
for acute bronchitis.  Further development is necessary prior 
to analyzing the claim on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that in December 1951, the 
Veteran was treated for rubella for which he recovered, and 
was diagnosed with acute bronchitis, organism undetermined.  
See December 25-29, 1951 Progress Notes; December 31, 1951 
Clinical Record.  

Post-service, the Veteran was diagnosed with acute 
bronchitis, chronic obstructive pulmonary disease (COPD), and 
bronchial asthma.  See April 1997 Medical Certificate, San 
Juan VAMC; March 1998 Progress Note, San Juan VAMC; March 
2001 Ambulatory Care Note, Brooksville VA Outpatient Clinic; 
January 2002 Ambulatory Care Note, Brooksville VA Outpatient 
Clinic; June 2002 Ambulatory Care Note, Brooksville VA 
Outpatient Clinic; October 2002 Ambulatory Care Note, 
Brooksville VA Outpatient Clinic; February 2003 Ambulatory 
Care Note, Brooksville VA Outpatient Clinic; May 2003 
Ambulatory Care Note, Brooksville VA Outpatient Clinic; 
September 2003 Ambulatory Care Note, Brooksville VA 
Outpatient Clinic.

The Veteran contends that his current respiratory disability 
is related to his in-service treatment for rubella and acute 
bronchitis, including exposure to tear gas in-service.  See 
Veteran's "Statement in Support of Claim," VA-Form 21-4138, 
received January 2004.  The Veteran provided a medical nexus 
opinion from his primary care physician (Dr. M.D.S.) at the 
Brooksville VA Outpatient Clinic, which indicates that the 
Veteran's exposure to tear gas in the past "would 
significantly intensify and lead to significant chronic 
bronchitis."  However, the VA physician provided no 
rationale for his opinion.
  
Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed acute bronchitis 
disability is related to service, specifically the December 
1951 treatment for rubella and acute bronchitis and the 
claimed exposure to tear gas in-service.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Review of the record 
reveals that the RO did not provide notice as required under 
Dingess.  19 Vet. App. 473.  The fulfillment of the duty to 
assist further requires such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with VCAA notice as to how a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, as 
required under Dingess,19 Vet. App. at 
473.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his acute bronchitis 
disability.  Specifically, the VA 
examiner should confirm any respiratory 
disability through any testing deemed 
necessary, to include pulmonary 
function tests.  The VA examiner should 
then render an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current respiratory disability is 
related to the Veteran's service, 
specifically December 1951 treatment 
for rubella and acute bronchitis and 
claimed exposure to tear gas in-
service.  

The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  

	The examiner should reconcile any 
opinion with the opinion of that of the 
Veteran's primary care physician at 
Brooksville VA Outpatient Clinic, as 
given in a December 2003 opinion 
letter, and a complete rationale should 
be provided for any opinion.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for acute bronchitis, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


